FASTENING TAPE WITH FLEXIBILITY IN THE LONGITUDINAL DIRECTION AND ASSOCIATED METHODS

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
In claim 1, the last line, insert –the cooled resin – before “from”.
In claim 6, the last line, before “ resin” replace “a” with –the–.
Authorization for this examiner’s amendment was given in an interview with Anthony L. Guebert on June 27, 2022.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kenney et al. (US 2001/0038161) and Murasaki (US 5,985,407) teach manufacturing methods of fastening tape, including the use of a die wheel having a plurality of extensions.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable because the prior art does not teach a manufacturing method of a fastening tape as claimed, and particularly the combination of introducing molten resin from an extruder toward a die wheel formed with both a plurality of cavities to mold the fastening tape and a plurality of extensions which are formed on an outer surface of the die wheel; deforming the magnetic material with the extensions; and cooling down the molten resin to which the magnetic material is secured, to tear off the cooled resin from the die wheel.  It is generally known in the art to make hook-and-loop fastening tape using a die wheel formed with cavities and to incorporate magnetic material into fastening tape.  Kenney et al. and Murasaki as cited above also teach a die wheel having a plurality of extensions, but in each reference this is distinct from the die wheel having the cavities to mold the fastening tape, and the extensions do not deform the magnetic material.  Independent claim 1 and its dependent claims are therefore found allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745